Title: To James Madison from Tobias Lear, 4 January 1808
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, January 4 1808

The Courier, for Alicante having been detained two days longer than was expected, gives me an opportunity of adding these few lines to my dispatches herewith (which are covered to Mr. Montgomery Consul in Alicante, with a request to forward them by the first opportunity); and to say, that it is reported this day, that the French Consul is in a fair way to settle the differences between his Government and this Regency (which is the cause of the detention of the Courier); but I confess I cannot give credit to it in full; for they are of too serious a nature to be soon adjusted; and such concessions will be required here, as nothing but the most desperate situation could induce them to make.  It is true, that the French Consul has been at the Palace for two days past, which he has not been permitted to enter before for more than Six Months; and at his last attempt to visit, he was refused admittance in the most abrupt and uncivil manner.
Should a reconciliation take place between France and the Regency; there will probably be a difference with the other Great Power.
I forgot to mention, in my letter of the 31. ultimo, what I presume you must often have heard before; vizt. that it is indelibly impressed on these people; as well as all of the other Regencies; that we are restrained by our Treaty with G. Britain, of 1783, from building any Ships of the line.  This is naturally encouraged by Englishmen; and so general has been the beleif in this Sea, that I have met several of our Countrymen, who had the same impression.  And I am convinced that the appearance of one Ship of the Line of the U. States in this Sea, would have a better effect, for us, with these Powers, than twenty Frigates.  For they well know our ability to build, man and fight those Vessels; but they most sincerely beleive that we are restrained from exercising that ability.  Accept the assurances of high Respect and most sincere Attachment with which I have the honor to be, Sir, Your most faithful & most Obdt. Servt.

Tobias Lear


P. S  I must repeat that the only real security we can have in this Sea is a Naval force especially now.

